Citation Nr: 1610519	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-31 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an extension beyond March 1, 2008, for a temporary total convalescent rating under 38 C.F.R. § 4.30 based on right elbow surgery.

2.  Entitlement to an extension beyond March 1, 2009, for a temporary total convalescent rating under 38 C.F.R. § 4.30 based on right elbow surgery.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1998 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Winston-Salem, North Carolina RO.


FINDINGS OF FACT

The Veteran had surgery performed on his right elbow on November 1, 2007, which resulted in severe post-operative residuals until September 17, 2008.

The Veteran had surgery performed on his right elbow on September 17, 2008, which resulted in severe post-operative residuals until July 8, 2009.

	
CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total evaluation for the purpose of convalescence under 38 C.F.R. § 4.30 have been met from March 1, 2008 to September 17, 2008.  3 8 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).

2.  The criteria for an extension of a temporary total evaluation for the purpose of convalescence under 38 C.F.R. § 4.30 has been met from March 1, 2009 to July 8, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran was sent a letter in March 2011 that provided information as to what evidence was required to substantiate those claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Accordingly, no further development is required with respect to the duty to notify as to those issues.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  The AOJ associated the Veteran's service treatment records, private treatment records identified and VA treatment records with the claims file.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2015), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.


Temporary Total Governing Regulations

A temporary total rating (100 percent) for convalescence will be assigned from the date of hospital admission or outpatient treatment and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30.

The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See  Felden v. West, 11 Vet. App. 427, 430   (1998); Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).

Merits - from March 1, 2008

The Veteran was afforded a temporary 100 percent rating from November 1, 2007 to March 1, 2008, due to convalescents from a November 2007, surgery on his right elbow.  The Veteran contends that his convalescent period continued past March 1, 2008, until his second surgery in September 2008, and appealed the termination of the award on March 1, 2008, seeking an extension.  The RO denied an extension indicating that the continued impairment to the right elbow after March 1, 2008, was due to an injury to the elbow when the Veteran fell and not his surgery.

In an October 14, 2008, correspondence, the Veteran contended that the evidence showed that he did not re-injure his elbow, but that his elbow needed more stability because the surgery had not been completely successful, and he needed additional convalescence.  He requested an extension of his temporary 100 percent rating disability from February 2008.  Included with this request was a note from a R.P., the Veteran's orthopedist physician, which stated "Surgery required due to degenerative changes in R elbow.  Recent trauma did not lead to any instability.  Surgery was a transplant of muscle into the joint for improvement of joint ROM and function."  

A February 2008 VA treatment note lends credence to the Veteran's contention that he was still recuperating from his November 2007 surgery.  In this treatment note, a clinician wrote that the Veteran's had finished his medication for his right elbow, but was still experiencing pain.  A February 19, 2009, orthopedic surgery outpatient note reported that the Veteran continued to have pain over the radial head with a feeling of instability when he pronated and supinated his right arm.  A June 19, 2008, orthopedic surgery note contained evidence that the Veteran's healing was not going as planned and that a separate surgery would be required.  The clinician in this note wrote that his right elbow was extremely tender to palpation over the medial epicondyle.  On Valgus stress of his elbow the Veteran reported intense pain and instability.

The Board is also aware of a report in February 2008 that the Veteran fell and injured his elbow; however given the note from R.P., the Veteran's orthopedist that this trauma was not related to his subsequent surgery or the severity of his elbow condition, the Board finds that this trauma was a non-factor.  As a March 2009 treatment note explains, the Veteran was thought to have had an MCL tear, there was no MCL tear and more loose body removal and anconeus muscle interposition was accomplished.  

In view of the evidence, the Board finds that the Veteran continued to have severe postoperative residuals such as incompletely healed surgical wounds during the period from the March 2008 to his subsequent surgery in September 17, 2008.  The Board reasons that the evidence from the Veteran's orthopedist that the degenerative changes were not part of February 2008 trauma and the VA treatment notes that document a surgical wound within the Veteran's elbow which was not healing support the continuation of the temporary 100 percent rating to September 17, 2008, the day before his next surgery was conducted, and his next period of convalescence began.

Merits - from March 1, 2009

The record shows that the Veteran underwent another surgery on his right elbow on September 18, 2008, and he was awarded a temporary total rating for convalescence from that date until March 1, 2009, pursuant to 38 C.F.R. § 4.30. The Veteran again challenged the termination date for the award of the temporary total rating, seeking an extension of the date.

In support of his claim for an extension, the Veteran submitted a May 29, 2009 treatment note wherein a clinician noted that the Veteran was still healing from his elbow surgery and could not return to work.  In a July 8, 2009, "Ortho Surg Clinic Note" a clinician noted that "the patient's elbow has full range of motion.  He gets to full extension and greater than 135 degrees of flexion without pain.  He does have some tenderness to palpation over the right ulnar head which more painful on pronation and supination." While Dr. B. later provided a letter to VA informing VA that the Veteran's multiple surgeries should in fact be considered one long procedure, the Board notes that VA treatment records during these periods and afterward do not indicate any evidence of continued severe post-operative residuals. 

Reviewing the evidence, the Board finds that the temporary total rating for convalescence should be extended to July 8, 2009, as the May 2009 note indicates the Veteran could not return to work, and the July 2009 is the first evidence that indicates that his elbow has returned to functionality, and points to the fact that the Veteran no longer met the criteria for a temporary 100 percent disability rating for convalescence. In view of the evidence, the Board finds that the Veteran continued to have severe postoperative residuals during the period from the March 1, 2009, to July 8, 2009.  


ORDER

An extension of a temporary total convalescent rating under 38 C.F.R. § 4.30 based on right elbow surgery from March 1, 2008 to September 17, 2008, is granted.  

An extension of a temporary total convalescent rating under 38 C.F.R. § 4.30 based on right elbow surgery from March 1, 2009, to July 08, 2009, is granted. 




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


